Citation Nr: 0415812	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-26 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1975.  

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an October 2002  
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO), in St. Petersburg, Florida.  

This issue is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

The veteran asserts that he now suffers from post-traumatic 
stress disorder (PTSD).  He maintains that he developed this 
disorder as a result of his service in the Republic of 
Vietnam and Alaska.  Specifically, he claims that while he 
was in Vietnam, he was "beaten" by civilians and that he 
was around individuals who abused civilians.  Additionally, 
he contends that he was stationed at Shemya Air Force Base in 
Alaska during February 1975 when the base was stricken by an 
earthquake.  These are the stressors that the veteran claims 
have lead to the development of PTSD.  

A review of the claims folder indicates that the veteran's 
stressors have not been confirmed by the RO.  With respect to 
the veteran's claim that he was stationed at Shemya Air Force 
Base at the time of an earthquake, the RO has concluded that 
on the date in question the veteran was stationed in 
Washington state and not Alaska, and as such, could not have 
been present when the earthquake hit Shemya, Alaska.  
However, the RO did not obtain the veteran's records that 
show when he actually left Alaska and transferred to 
Washington to complete his term of duty.  The RO did not 
attempt to confirm, except via spotty personnel records, that 
the veteran was stationed outside of CONUS on the date in 
question.  The record also indicates that none of the 
examiners who have treated the veteran for PTSD have ever 
confirmed the diagnosis of PTSD is due to the stressors 
reported by the veteran.  The Board notes that the United 
States Court of Appeals for Veterans Claims (Court) held in 
West v. Brown, 7 Vet. App. 70 (1994), in effect, that a 
psychiatric evaluation based upon an incomplete or 
questionable history is inadequate for rating purposes and 
frustrates the efforts of judicial review.

If it is determined that the veteran did not engage in 
combat, credible supporting evidence from any source showing 
that his claimed in-service stressor actually occurred is 
required for him to prevail.  See Cohen v. Brown, 10 Vet. 
App. 128, (1997); Moreau v. Brown, 9 Vet. App. 389, 396 
(1996); Doran v. Brown, 6 Vet. App. 283, 290 (1994).  Under 
such circumstances, the veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395.  Rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2003); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  

The Board notes that the veteran has supplied a written 
statement describing the traumatic events he experienced in 
service.  Although the RO attempted to collect some 
information, upon reviewing the claims folder, it appears 
that additional information should be obtained.  Moreover, 
even though the veteran's stressors have not been confirmed, 
numerous VA doctors have diagnosed the veteran has suffering 
from PTSD.  To ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), 
and to ensure full compliance with due process requirements, 
this case must be REMANDED to the RO for the further 
development of evidence.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2003) and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issue of 
entitlement to service connection for 
PTSD.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment received since January 
2003 for any psychiatric disability, to 
include PTSD, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  

If requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2003).  If the veteran is unable 
to provide additional information 
pertaining to this request or if the 
health care providers listed by the 
veteran are deceased, that information 
should be so noted in the claims folder.  

3.  The RO should request a copy of the 
appellant's complete service record 
(including any DD 214s) from the National 
Personnel Records Center, the Department 
of the Air Force, and the Florida State's 
Adjutant General.  Of particular interest 
are the appellant's service dates and any 
documentation showing the veteran's 
change of duty-station dates, including 
reporting dates at the next duty station.  
Additionally of interest are the award 
and decorations write-ups and 
justifications for the following awards:  
Air Force Outstanding Unit Award and the 
Presidential Unit Citation.  

In addition to the veteran's complete 
service personnel records, it is also 
requested that the RO obtain any and all 
information concerning the veteran's 
permanent change of station (PCS) orders 
and transfer including any additional pay 
and travel allowances given to the 
veteran as a result of his PCS orders.  
For reference to the accounting data that 
addresses the veteran's move to CONUS, 
the RO should refer to the following 
account numbers:  

5753500 325 5871.0* S503725 [PCS Expense 
Account]
F58d [TAC]
4 5 548 0070 503725 [CIC]

The RO should refer to AF Form 899, 
Request and Authorization for Permanent 
Change of Station - Military, dated 
December 4, 1974.  

The RO should further ask that the US Air 
Force furnish copies of any type of 
morning logs, morning reports, duty 
assignments for the 62nd Air Base 
Group/DPMMR, McChord Air Force Base, 
Washington, for the period of February 1 
through February 15, 1975.  Of particular 
interest are those records showing the 
veteran checking in to the unit and those 
discharging him from the unit.

The US Air Force should also be asked to 
confirm the veteran's presence, if 
possible, at the Shemya Air Base, Alaska, 
on February 1, 1975.  It was on this date 
that an earthquake measuring 7.6 on the 
Richter scale occurred and one of the 
stressors the veteran has claimed caused 
his PTSD.

All obtained records should be included 
in the claims folder.

4.  The RO should request that the 
appellant provide another comprehensive 
statement containing as much detail as 
possible regarding the stressor(s) to 
which he alleges he was exposed to while 
in service.  The appellant should be 
asked to provide specific details of the 
claimed stressful elements during 
service, such as dates, places, detailed 
descriptions of events, and any other 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
detail.  

The veteran should be asked to explain in 
detail the stressor events that occurred 
in the Republic of Vietnam.  He should 
also detail his experiences in Alaska 
when the reported earthquake struck the 
Air Force Base.  Specifically, he should 
recount where he was, what he did during 
the earthquake and immediately following 
the earthquake.  

The appellant is advised that this 
information is vitally necessary to 
obtain supportive evidence on the 
stressful events and he must be asked to 
be as specific as possible.  He should be 
informed that, without such details, an 
adequate search for verifying information 
cannot be conducted.  He should be 
further advised that a failure to respond 
may result in an adverse action against 
his claim.

5.  Thereafter, the RO should contact the 
Director, National Archives and Records 
Administration (NARA), ATTN:  NCPNA-O, 
9700 Page Boulevard, St. Louis, Missouri 
63132, and request copies of the morning 
reports for the appellant's unit 
pertinent to the events identified in the 
statement of the appellant.  The units of 
interest are those units to which the 
veteran was assigned while he was 
stationed in the Republic of Vietnam and 
at Shemya Air Base (also known now as 
Eareckson Air Station), Shemya, Alaska.  
The RO should also attempt to obtain the 
operational reports, lessons learned 
statements, or any other information 
regarding activities of the appellant's 
unit during the time frame cited that 
would shed light on the events related by 
the appellant.  

When this information has been obtained, 
it, together with the stressor 
information that has been 
provided/obtained from the appellant, 
should be forwarded to the United States 
Armed Services Center for Research of 
Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150, for 
verification of the incident or incidents 
which the veteran reports he re-
experiences.  Any information obtained is 
to be associated with the claims folder.

6.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, with respect to whether 
the appellant was exposed to a stressor 
or stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  In this regard, the RO must 
specifically render a finding as to 
whether the appellant ". . . engaged in 
combat with the enemy."  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

7.  Following completion of the above, 
the RO should arrange for the appellant 
to be examined by a psychiatrist to 
determine the nature and severity of his 
psychiatric disorder.  The RO must 
specify, for the examiner, the stressor 
or stressors that the RO has determined 
are established by the record.  The 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  If the examiner determines that 
the veteran has any psychiatric disorder 
in addition to PTSD, the examiner should 
determine the relationship of any such 
disorders among themselves (including 
etiological origin and secondary 
causation) and specify which symptoms are 
associated with each disorder.  If 
certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should specify whether each 
alleged stressor found to be established 
for the record by the RO was sufficient 
to produce PTSD; whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and, whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established for the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  All necessary 
studies or tests should to be 
accomplished.  The entire claims folder 
and a copy of this Remand must be made 
available to and reviewed by the examiner 
prior to the examination.

8.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



